Citation Nr: 1715868	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  11-15 081	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUE

Entitlement to a compensable disability rating greater for left olecranon tendon calcification.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty with the United States Army from January 1963 to January 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks a compensable disability rating for his service-connected left olecranon tendon calcification.  

The record indicates that he was most recently afforded a VA examination in February 2016.  However, during the pendency of the appeal, and since that VA examination, the Court, in Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Both initial and repetitive use testing of the Veteran's left elbow range of motion were performed.  Although the examiner also assessed whether there was evidence of pain with weight-bearing, she did not provide information as to whether pain was present in passive motion.  In addition, range of motion measurements for the Veteran's right elbow were not provided.  Because the February 2016 VA report does not fully satisfy the requirements under Correia, this information should be provided by an examination obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary identification of sources by the Veteran, obtain any outstanding VA treatment records that are not already associated with the claims file.

2.  Then schedule the Veteran for a VA examination.  The electronic claims file should be made available for review in connection with this examination.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report. The examiner must utilize the appropriate DBQ.

The examiner should also provide findings (expressed in degrees, with standard ranges provided for comparison purposes) as to the range of motion of the left elbow, tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  If the examiner is unable to conduct this testing or concludes that such testing is unnecessary in this case, he or she should clearly explain why this is so for each test that is not performed.  Comparison to the right elbow should be made if it is undamaged.

He/She should also report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the elbow is used repeatedly over a period of time.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also indicate whether pain causes effective functional ankylosis and what type of ankylosis. 

The examiner should describe all pertinent symptomatology and findings associated with the Veteran's left olecranon tendon calcification.  He/She should also indicate whether impairment of flail joint, nonunion of the radius or ulna, impairment of the ulna, impairment of the radius, or impairment of supination or pronation is present, in accordance with the criteria set out in 38 C.F.R. § 4.71a, Diagnostic Codes 5209-5213.  The examiner should discuss the degree to which the Veteran's left olecranon tendon calcification would impair his ability to be employed.

3.  After the above actions are completed, if the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli A. Kordich 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


